Citation Nr: 0024476	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353 (1999).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service in June and July 1973 and 
from June 1976 to June 1979.
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that confirmed a 
finding of incompetency.  


FINDING OF FACT

The veteran has the mental capacity to manage his funds 
without limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. §§ 
501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.353 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

This veteran contends that he is mentally competent and as 
such, should have the authority to handle his own personal 
and financial affairs.  Service connection for schizophrenia 
was awarded initially in April 1979, at which time the RO 
assigned a 30 percent evaluation effective from February 
1979.  A January 1981 court order reveals that the veteran 
was deemed insane and committed to Patton State Hospital.  
Subsequently, medical records dated from June to August 1981 
indicate treatment for schizophrenia.  A June 1981 statement 
disclosed that due to poor judgment and paranoia, the veteran 
was considered incapable of managing his benefits.  A rating 
decision dated in June 1983 reflects a change in the 
evaluation of the veteran's psychiatric disability from 
100 percent to 50 percent; the RO noted that the veteran was 
competent at that time.  In a July 1983 statement, the 
veteran indicated that he had been judged not guilty by 
reason of insanity for his assault and bank robbery charges.  
A VA opinion rendered in April 1991 reveals that the veteran 
was considered incompetent for VA purposes; the examiner 
noted that the veteran had been institutionalized for about a 
10-year period.  A May 1991 rating decision confirmed the 
50 percent evaluation for schizophrenia.  In a February 1992 
rating decision, the RO proposed a finding of incompetency.  
A medical opinion dated in April 1993 reveals that the 
veteran was not capable of handling his financial matters.  
Also in April 1993, a trust officer was appointed to handle 
the veteran's funds.  The veteran continued to receive 
treatment through the State Hospital and outpatient 
rehabilitation programs.  A rating decision dated in 
September 1993 reveals that the veteran was deemed 
incompetent.  In a rating decision dated in December 1993, 
the veteran's schizophrenia was evaluated at 100 percent 
effective from October 1991.  Subsequent rating actions 
continued the 100 percent rating.  In a June 1996 rating 
decision, the RO determined an effective date of February 18, 
1988 for the 100 percent rating.  

In correspondence from the RO in September 1995 and January 
1996, it is indicated that due to the veteran's internment at 
the State Hospital, it would be difficult for him to appear 
at scheduled psychiatric appointments.  The veteran, in fact, 
did not report for his previously scheduled psychiatric 
evaluations.  A VA field examination and report dated in 
September 1996 reveals that the examiner did not have the 
opportunity to personally interview the veteran; however, the 
examiner rendered an opinion based on the evidence of record 
that the veteran was incompetent to manage his financial 
affairs.  The veteran submitted a statement in September 1997 
to the effect that he was competent to handle his funds and, 
in particular, the outstanding money owed to him by VA.  

A VA medical examination was conducted in October 1997, at 
which time the examiner noted the veteran's past medical and 
treatment history.  Included in a recitation of the veteran's 
history is that the veteran was interned at the State 
Hospital for a period of time and then transferred to a 
rehabilitation outpatient program.  Initially, the examiner 
noted that the veteran's finances were handled by a trust 
office of the State Hospital and then by the rehabilitation 
center upon transfer to that facility.  At one point in time, 
a payee was appointed as the veteran's money manager, 
although the examiner also indicated that the veteran had 
been handling a small portion of his funds even while at the 
Patton State Hospital.  Further noted is that the veteran was 
considered conservative and responsible with his funds and 
was able to make decisions as to purchases of personal items.

Upon examination, the examiner concluded that although the 
veteran was considered totally disabled, that factor alone 
did not automatically render him incompetent.  The examiner 
noted that the veteran had not had full fiduciary power for 
19 years, but was able to manage without incident the money 
he had been allotted.  Further, the examiner noted that the 
veteran had made the transition from the State Hospital to a 
rehabilitation center and was able to manage his personal 
funds in a reasonable fashion.  The examiner then stated that 
there were no contraindications to allowing the veteran a 
chance to handle his financial matters.  The examiner 
diagnosed schizophrenia, residual type and chronic, with no 
personality disorder or new current stress.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  A medical 
opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations of competency should be based upon all 
evidence of record, including the percentage of disability 
and facts relating to commitment or hospital.  38 C.F.R. § 
3.353(c).  Where reasonable doubt arises regarding a 
beneficiary's mental capacity, such doubt will be resolved in 
favor of competency.  38 C.F.R. §§ 3.102, 3.353(d) (1999).  

Thus, in light of the controlling law and regulations and in 
view of the VA 1997 medical opinion, the Board concludes that 
the veteran is considered competent for VA purposes.  38 
C.F.R. § 3.353(c).  Essentially, there is no unequivocal 
psychiatric opinion of record since the October 1997 
examination report to contradict the examiner's opinion of 
competency.  In fact, there is no further medical evidence of 
record dated after October 1997 to substantiate incompetency.  
A VA field examiner and program aid evaluated the veteran in 
May 1998, and while they found the veteran incapable of 
handling his funds, those individuals were not medical 
authorities.  Such is the case as well as to a November 1998 
statement by an individual representative of the trust office 
associated with the State Hospital, in which it is noted that 
the veteran was unable to handle his funds and was appointed 
a legal custodian.   At the very least, the evidence is 
conflict; under such circumstances, there is considerable 
doubt whether he is incompetent. 

ORDER

The veteran is competent for VA purposes; the appeal is 
granted.




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

